     Case 1:20-cv-00011-KD-N Document 8 Filed 07/20/20 Page 1 of 1            PageID #: 23


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DAVID DEWAYNE WHITT,                            )
     Plaintiff,                                 )
                                                )
v.                                              )          CIVIL ACTION 1:20-00011-KD-N
                                                )
KAY IVEY, et al.,                               )
     Defendants.                                )


                                         JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that this action is DISMISSED without prejudice pursuant to Fed.R.Civ.P. Rule 41(b) as no

other lesser sanction will suffice.


       DONE and ORDERED this the 20th day of July 2020.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
